DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 5 and 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about” in claims 9, 11-14, 15, and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 1 of “a game piece configured to come into contact with the rigid floor tile while playing a game with the sports system” and the recitation in claim 5 of “the game piece is substantially rigid and substantially spherical” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moller (20090031658) in view of Pree (20160107053).

 	Regarding claim 1, Moller (Figures 1-31) teaches a sports system, comprising: a rigid support surface (Para. 0067, 0071); a rigid floor tile (100) positioned on the rigid support surface (Para. 0067); and a game piece configured to come into contact with the rigid floor tile while playing a game with the sports system (Para. 0068); wherein the game piece or the rigid floor tile inherently comprises a material composition having a first coefficient of friction, and a rigid support surface (in the form of a ground surface) inherently having a second coefficient of friction (though specific values of are not disclosed for the first and second coefficient of friction).  
 	It is noted that the prior art of Moller (Para. 0067) discloses: “for example, as shown in FIG. 8, a plurality of modular tiles 100 may be arranged to form a sports court floor 160, such as a basketball, tennis, volleyball, and/or other type of sports court floor, without limitation.” It is noted that the disclosed sports courts and games include “a game piece” as claimed. The prior art of Pree is also being used to teach a game piece.
 	Moller does not teach the game piece or the rigid floor tile comprises a material composition causing a first coefficient of friction between the game piece and the rigid floor tile to be greater than or equal to a second coefficient of friction between the game piece and the rigid support surface.
 	Pree (Figures 1-3) teaches a game piece for a sports game played on a sports court/field (Para. 0003).
 	It is noted that the claim recitation of “the game piece or the rigid floor tile comprises a material composition causing a first coefficient of friction between the game piece and the rigid floor tile to be greater than or equal to a second coefficient of friction between the game piece and the rigid support surface” is directed to materials used to form the game piece or rigid floor tiles. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Moller with a game piece as taught by Pree as a means of playing a game using a ball on a sports court (Pree: Para. 0003), and to provide Moller with the game piece or the rigid floor tile comprises a material composition causing a first coefficient of friction between the game piece and the rigid floor tile to be greater than or equal to a second coefficient of friction between the game piece and the rigid support surface as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and also as a means of selection of a known material based on its suitability for its intended use (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).


	Regarding claim 2, the modified Moller (Figures 1-31) teaches a plurality of additional rigid floor tiles (See Fig. 6, 8) having the material composition and arranged in a shape of a pickleball court (Para. 0067); and a set of visual indicators defining boundaries of the pickleball court on the plurality of additional rigid floor tiles (Para. 0067); wherein the game piece comprises a pickleball (Para. 0067); wherein the rigid floor tile is attached to the plurality of additional rigid floor tiles (Para. 0067); and wherein the rigid floor tile comprises a plurality of support legs (Para. 0052, 0058, 0065) in contact with the rigid support surface. 
 	The modified Moller does not teach the first coefficient of friction is at least 0.47 under European Standard EN 13865.  
	It is noted that the claim recitation of “the first coefficient of friction is at least 0.47 under European Standard EN 13865” is directed to materials used to form the game piece or rigid floor tiles. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the first coefficient of friction is at least 0.47 under European Standard EN 13865 as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and also as a means of selection of a known material based on its suitability for its intended use (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).


	Regarding claim 3, the modified Moller (Figures 1-31) teaches a floor tile and game piece (Para. 0067). 
 	The modified Moller does not teach the floor tile and the game piece both comprise the material composition.  
	It is noted that the claim recitation of “the floor tile and the game piece both comprise the material composition” is directed to materials used to form the game piece or rigid floor tiles. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the floor tile and the game piece both comprise the material composition as a means of selection of a known material based on its suitability for its intended use (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).


	Regarding claim 5, the modified Moller (Figures 1-31) teaches the game piece is substantially rigid and substantially spherical (Para. 0067). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of Pree, further in view of Hayes (20180347207).

	Regarding claim 4, the modified Moller (Figures 1-31) teaches a sports system, comprising: a game piece or a rigid floor tile that inherently comprises a material composition having a first coefficient of friction, and a rigid support surface (in the form of a ground surface) inherently having a second coefficient of friction (though specific values of are not disclosed for the first and second coefficient of friction).
 	The modified Moller does not teach the material composition comprises copolymer propylene, a silica material, and a grip-increasing material.  
	It is noted that the claim recitation of “the material composition comprises copolymer propylene, a silica material, and a grip-increasing material” is directed to materials used to form the game piece or rigid floor tiles. 
 	Hayes teaches the material composition comprises copolymer propylene (Para. 0044, 0056), a silica material (Para. 0032, 0056, 0090), and a grip-increasing material (Para. 0091).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the material composition comprises copolymer propylene, a silica material, and a grip-increasing material as taught by Hayes as a means of selection of a known material based on its suitability for its intended use (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of Pree, further in view of Haney (20090235605).

	Regarding claim 6, the modified Moller (Figures 1-31) teaches a sports system, comprising: a game piece or a rigid floor tile that inherently comprises a material composition inherently having a first coefficient of friction (though a specific value is not disclosed).
 	The modified Moller does not teach the first coefficient of friction is at least 0.47 under European Standard EN 13865.  
 	Haney (Figures 1-13) teaches modifying the coefficient of friction of a sports tile system (Para. 0013, 0036).
	It is noted that the claim recitation of “the first coefficient of friction is at least 0.47 under European Standard EN 13865” is directed to the amount of friction on a tile surface. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the first coefficient of friction is at least 0.47 under European Standard EN 13865 as a means of finding optimum or workable ranges by routine experimentation (i.e. varying an amount of friction of a tile surface) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moller (20090031658).

	Regarding claim 7, Moller (Embodiment of Figures 1-5) teaches a modular floor tile, comprising: a tile body including: a plurality of openings (102) (Para. 0053-0054, 0070) extending through the tile body; an outer perimeter; a plurality of interlockable edge features (114, 116) (Para. 0059-0060) positioned around the outer perimeter; a upward-facing surface (See fig. 1; Para. 0054-0055); a plurality of support legs (Para. 0052, 0058, 0065, 0081) extending downward relative to the upward-facing surface to contact a planar support surface beneath the tile body; and a partially rubberized material composition (105) at the upward-facing surface (Para. 0054-0055).  
 	Moller (Embodiment of Figures 1-5) does not teach a substantially planar upward-facing surface.
 	Moller (Embodiment of Figures 12-15) teaches a substantially planar upward-facing surface (See fig. 1; Para. 0054-0055) (See Fig. 14; Para. 0077).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Moller (Embodiment of Figures 1-5) with a substantially planar upward-facing surface as taught by Moller (Embodiment of Figures 12-15) as a means of proving a floor tile with a top surface that is solid instead of open (Moller: Para. 0077).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of Hayes (20180347207).

	Regarding claim 8, the modified Moller (Figures 1-31) teaches a modular floor tile, comprising: a partially rubberized material composition (105) at the upward-facing surface (Para. 0054-0055). 
 	The modified Moller does not teach the material composition comprises copolymer propylene, a silica material, and a grip-increasing material.  
	It is noted that the claim recitation of “the material composition comprises copolymer propylene, a silica material, and a grip-increasing material” is directed to materials used to form the game piece or rigid floor tiles. 
 	Hayes teaches the material composition comprises copolymer propylene (Para. 0044, 0056), a silica material (Para. 0032, 0056, 0090), and a grip-increasing material (Para. 0091).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the material composition comprises copolymer propylene, a silica material, and a grip-increasing material as taught by Hayes as a means of selection of a known material based on its suitability for its intended use (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moller (20090031658) in view of Doi (20150299529).

	Regarding claim 9, the modified Moller (Figures 1-31) teaches a modular floor tile, comprising: a partially rubberized material composition (105) at the upward-facing surface (Para. 0054-0055).
 	The modified Moller does not teach the material composition includes about 50 to about 60 percent copolymer polypropylene, about 20 to about 30 percent glass-oxide, and about 10 to about 20 percent grip-increasing material.  
	Doi (Figures 1-9) teaches the material composition includes polypropylene, glass, and a grip-increasing material (Para. 0110).
	It is noted that the claim recitation of “the material composition includes about 50 to about 60 percent copolymer polypropylene, about 20 to about 30 percent glass-oxide, and about 10 to about 20 percent grip-increasing material” is directed to the amount of different materials used in the sports tile. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the material composition includes about 50 to about 60 percent copolymer polypropylene, about 20 to about 30 percent glass-oxide, and about 10 to about 20 percent grip-increasing material as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of  Haney (20090235605).

	Regarding claim 10, the modified Moller (Figures 1-31) teaches a modular floor tile, comprising: a partially rubberized material composition (105) at the upward-facing surface (Para. 0054-0055). 
 	The modified Moller does not teach a coefficient of friction of the material composition is at least 0.42 under European Standard EN 13865.  
	Haney (Figures 1-13) teaches modifying the coefficient of friction of a sports system (Para. 0013, 0036).
	It is noted that the claim recitation of “a coefficient of friction of the material composition is at least 0.42 under European Standard EN 13865” is directed to the amount of friction on a tile surface. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with a coefficient of friction of the material composition is at least 0.42 under European Standard EN 13865 as a means of finding optimum or workable ranges by routine experimentation (i.e. varying an amount of friction of a tile surface) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claims 12-14 the modified Moller (Figures 1-31) teaches a modular floor tile, comprising: a partially rubberized material composition (105) at the upward-facing surface (Para. 0054-0055), the material composition inherently having an angle out measurement, court pace rating, and bounce force (though specific values are not disclosed). 
 	The modified Moller does not teach an angle out measurement at the upward-facing surface is about 15.9 under European Standard EN 13865, court pace rating of the tile body is less than about 62, or the material composition reduces bounce force by at least 5 percent.  
 	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with an angle out measurement at the upward-facing surface is about 15.9 under European Standard EN 13865, court pace rating of the tile body is less than about 62, or the material composition reduces bounce force by at least 5 percent as a means of finding optimum or workable ranges by routine experimentation  (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moller (20090031658) in view of Rakowski (20030154903).

	Regarding claim 11, the modified Moller (Figures 1-31) teaches a modular floor tile, comprising: a partially rubberized material composition (105) at the upward-facing surface (Para. 0054-0055). 
 	The modified Moller does not teach a coefficient of restitution at the upward-facing surface is about 0.80 under European Standard EN 13865.  
 	Rakowski (Figures 1-2) teaches modifying s coefficient of restitution of a sports floor system (Para. 0028).
	It is noted that the claim recitation of “a coefficient of restitution at the upward-facing surface is about 0.80 under European Standard EN 13865” is directed to materials used to an amount of restitution of a sports surface. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with a coefficient of restitution at the upward-facing surface is about 0.80 under European Standard EN 13865as a means of finding optimum or workable ranges by routine experimentation (i.e. varying an amount of friction of a tile surface) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

 Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of  Haney (20090235605).

22 	Regarding claim 15, Moller (Figures 1-31) teaches 4845-1393-2474\1a plurality of interlocking tiles, wherein each interlocking tile includes an upward-facing surface comprising a plurality of through-hole openings (102) (Para. 0053-0054, 0070), wherein a system of marked regions extends across the upward-facing surface to indicate game boundaries for at least one sports game (Para. 0067).
 	Moller does not teach the upward-facing surface having a coefficient of friction of at least about 0.42 under European Standard EN 13865.  
	Haney (Figures 1-13) teaches modifying the coefficient of friction of a sports system (Para. 0013, 0036).
	It is noted that the claim recitation of “the upward-facing surface having a coefficient of friction of at least about 0.42 under European Standard EN 13865” is directed to materials used to the amount of friction on a tile surface. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the upward-facing surface having a coefficient of friction of at least about 0.42 under European Standard EN 13865 as a means of finding optimum or workable ranges by routine experimentation (i.e. varying an amount of friction of a tile surface) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 16, the modified Moller (Figures 1-31) teaches the plurality of interlocking tiles comprises outer dimensions defining a paddle sports court (Para. 0067), and wherein the system of marked regions defines boundaries for a paddle sport (Para. 0067).  


	Regarding claim 17, the modified Moller (Figures 1-31) teaches a second plurality of tiles connected to the plurality of interlocking tiles external to game boundaries for the at least one sports game (Para. 0067), and varying the coefficient of friction between tiles (Para. 0018, 0054-0055, 0072).
 	The modified Moller does not teach the second plurality of tiles having a lesser coefficient of friction under European Standard EN 13865 as compared to the plurality of interlocking tiles.  
 	It is noted that the prior art of Moller teaches varying friction of different tiles using inserts. Moller (Para. 0054) discloses: “each of the holes 102 in the open surface 104 is receptive of an insert 105. However, it is not necessary for every hole 102 to include an insert 105. For example, FIGS. 1-3 illustrate an insert 105 disposed in every other hole 102. Nevertheless, some embodiments include inserts 105 in every hole 102, and other embodiments may include other spacings between the inserts 105. The insert 105 may be inserted or removed from the modular tile 100.”
	It is noted that the claim recitation of “the second plurality of tiles having a lesser coefficient of friction under European Standard EN 13865 as compared to the plurality of interlocking tiles” is directed to the amount of friction on a tile surface as opposed to other tile surfaces. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with the second plurality of tiles having a lesser coefficient of friction under European Standard EN 13865 as compared to the plurality of interlocking tiles as a means of finding optimum or workable ranges by routine experimentation (i.e. varying an amount of friction of a tile surface) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 18, the modified Moller (Figures 1-31) teaches the plurality of interlocking tiles comprises a set of male portions (116) configured to be received by a set of female portions (114) to attach the plurality of interlocking tiles to each other (Para. 0059-0060).  


	Regarding claim 19, the modified Moller (Figures 1-31) teaches the male portions (116) are vertically elongated and received vertically by respective female portions (114) of the set of female portions (Para. 0059-0060).  


	Regarding claim 20, the modified Moller (Figures 1-31) teaches 4845-1393-2474\1a plurality of interlocking tiles, wherein each interlocking tile includes an upward-facing surface comprising a plurality of through-hole openings (102) (Para. 0053-0054, 0070), the tiles inherently having a court pace (though a specific value is not disclosed). 
 	The modified Moller does not teach a court pace rating of the plurality of interlocking tiles is less than about 62 under European Standard EN 13865.
	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Moller with a court pace rating of the plurality of interlocking tiles is less than about 62 under European Standard EN 13865as a means of finding optimum or workable ranges by routine experimentation  (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711           
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711